Citation Nr: 0805890	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-41 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for viral exanthem.

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for anemia. 

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) and bipolar disorder.  

5.  Entitlement to service connection for psychiatric 
disorders other than PTSD and bipolar disorder (diagnosed as 
schizophrenia, generalized anxiety disorder, and somatoform 
disorder). 

6.  Entitlement to service connection for a right shoulder 
disorder.  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to December 
1977. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for viral exanthem, bilateral hearing 
loss, anemia, and post-traumatic stress and bipolar 
disorders.  

The appeal also comes before the Board from a March 1998 
rating decision that denied service connection for 
schizophrenia, a somatoform disorder, and a right shoulder 
disorder.  A timely notice of disagreement was received in 
November 1998.  The appeal was perfected in August 1999, and 
the claims remain on appeal.  

The issues of service connection for anemia, psychiatric 
disorders (other than post-traumatic stress disorder and 
bipolar disorder), and a right shoulder disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  There is no competent medical evidence of a current viral 
exanthem disability.

2.  There is no competent medical evidence of audiometric 
tests or diagnoses that establish a current bilateral hearing 
loss disability.  

3.  The veteran's post traumatic stress disorder first 
manifested not earlier than 1997 and is not related to any 
aspect of service.  There is no competent medical evidence of 
a current diagnosed bipolar disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for viral exanthem 
have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007). 

2.  The criteria for service connection for bilateral hearing 
loss have not been met.  
38 U.S.C.A. §§ 1110, 1112 1113, 1131, 1137; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2007). 

3.  The criteria for service connection for post-traumatic 
stress disorder and bipolar disorder have not been met.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 4.125 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the RO provided a notice in 
September 2004 which met these requirements.  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to the following five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Accordingly, VA is to notify the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   Here, the veteran was provided with this notice in 
March 2006.  While the RO's letter was issued after the 
rating decision, the Board finds that any defect with respect 
to the timing of the notice requirement is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
Board notes that the Court specifically stated in Pelegrini 
that it was not requiring the voiding or nullification of any 
action or decision, only finding that appellants are entitled 
to content-complying notice.  Thus, the timing of the notice 
does not nullify the rating action upon which this appeal is 
based and the Board specifically finds that the veteran was 
not prejudiced by the post-decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate the claim.  Furthermore, 
as the Board concludes that the preponderance of the evidence 
is against the claims for service connection for viral 
exanthem, bilateral hearing loss, and post-traumatic stress 
disorder (PTSD) and bipolar disorder, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case as the veteran is found 
to be reasonably expected to understand what was needed based 
on the veteran's contentions and the communications provided 
to the veteran by the VA over the course of this appeal.  
Specifically, the rating decision in December 2004 and the 
statement of the case in November 2005 discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  Based on the 
notices provided and the veteran's responses and contentions, 
it is found that he is reasonably expected to understand what 
is needed in this case.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The veteran reported to 
a VA medical provider that he was receiving SSA benefits for 
Lyme disease.  VA has not requested medical or adjudicative 
records of this determination or the records from the two 
private physicians who were identified in VA treatment 
reports.  VA is obligated to provide assistance by requesting 
relevant federal and private records that the veteran 
identifies and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A (c).  Here, the veteran has not indicated 
that he was treated by his physicians for any of the 
disorders on appeal and did not authorize VA to obtain any 
records from the providers.  Furthermore, the veteran 
indicated that his SSA benefits were related to other 
diseases not related to those on appeal.  The Board concludes 
that there is no reasonable possibility that SSA records, if 
any, would assist in substantiating this claim.  VA has 
obtained records of VA primary care and psychiatric 
outpatient treatment.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served in U.S. Army trainee assignments including 
telecommunications and airborne training.  He was discharged 
prior to completing all training.  He contends that his 
disabilities first manifested in service or that they were 
the result of injuries or a traumatic event in service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including psychoses and organic diseases of the 
nervous system).

Viral Exanthem 

In May 1977, the veteran sought treatment for fever, chills, 
cough, vomiting blood, nose bleed, and skin rash.  The 
examiner noted a diffuse maculopapular rash on the veteran's 
face, neck, pharynx, and soft palate.  He also noted right 
basilar rales on examination of the lungs.  He diagnosed 
viral exanthema, probably measles.  The veteran received 
inpatient treatment for seven days and returned to duty.  The 
hospital discharge report showed final diagnoses of viral 
exanthem.  

In August 1999, a VA psychiatrist noted the veteran's report 
that he was receiving Social Security Administration (SSA) 
disability benefits for Lyme disease and lower back pain.

In July 2002, a VA examiner noted that the veteran had 
several small lesions on his arms, legs, back, and trunk.  
The veteran reported that he had been exposed to mold in his 
home.  The examiner noted the veteran's history of a viral 
syndrome but diagnosed contact dermatitis and prescribed 
topical medication.  There is no further record of symptoms, 
examination, or treatment for any skin or viral exanthem 
disorders.  

In a March 2003 annual comprehensive examination, a VA 
examiner noted that he obtained a complete history, prepared 
a problem list, and conducted a complete review of systems.  
The examiner did not note any skin rash, viral infections, or 
any related chronic disorders.  

The Board concludes that service connection for viral 
exanthem is not warranted because there is no competent 
medical evidence of a current disability.  Although the 
veteran was diagnosed and treated for probable measles in 
service, there is no evidence of the development of a chronic 
viral disorder in service, and none was noted at the time of 
discharge in December 1977.   On one occasion after service, 
a VA examiner diagnosed the veteran's skin rash as dermatitis 
and treated the disorder with a topical medication.  There 
was no follow up treatment.  No rashes or other symptoms of a 
viral syndrome were noted on a VA comprehensive examination 
in 2003.   

The Board notes that a VA examination after 2003 was not 
provided to the veteran in connection with his claim.  
However, there is no suggestion, except by unsubstantiated 
contention, that the veteran has a current viral exanthem 
disorder. See 38 C.F.R. § 3.159(c) (4) (2007); see also 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, 
an additional examination and opinion are not necessary to 
decide the claim.  

The weight of the credible evidence demonstrates that the 
veteran does not have a current viral exanthem disability.  
As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Service medical records are silent for any symptoms, 
diagnosis, or treatment for hearing loss in service.  In a 
December 1977 discharge physician examination, the veteran 
reported no hearing difficulties; the audiometric test 
results showed no hearing deficits; and the examiner noted no 
organic ear abnormalities. 

There are no post-service medical records that show any 
organic ear abnormalities, diseases, or loss of hearing 
acuity.  Other than listing bilateral hearing loss in his 
August 2004 claim for service connection, the veteran 
provided no reports of injury in service, no description of 
any current symptoms of hearing loss, and no indication that 
any medical provider performed audiometric testing and 
diagnosed any form of hearing loss.  

The Board notes that a VA examination was not provided to the 
veteran in connection with his claim.  However, there is no 
suggestion, except by unsubstantiated contention, that the 
veteran has bilateral hearing loss and that it may be 
associated with an established event, injury or disease in 
service.  See 38 C.F.R. § 3.159(c) (4) (2007); see also 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, 
an additional examination and opinion is not necessary to 
decide the claim.  

The Board concludes that service connection for bilateral 
hearing loss is not warranted because there is no competent 
medical evidence of a current hearing disability, no evidence 
of hearing loss to any degree within the first post-service 
year and no competent lay or medical evidence of an injury or 
disease in service related to hearing loss.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD and Bipolar Disorder

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other probative 
evidence supporting his allegations.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); see Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).   

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination. Id. 

The veteran does not contend nor do service personnel records 
show that the veteran was in combat.  Therefore, verification 
of a stressor is required.  

Service medical records are silent for any symptoms, 
diagnoses, or treatment for any psychiatric disorders in 
service.  Service personnel records showed that the veteran 
completed basic training and was a student in airborne 
training when he was recommended for permanent 
disqualification because of inadaptability, lack of 
motivation, and self-imposed withdrawal.  There were no 
indications of any special assignments or duties.  Concurrent 
with a December 1977 discharge examination, the veteran 
underwent a mental status evaluation.  The examiner noted a 
depressed mood but also noted that the veteran's behavior was 
normal with full orientation, clear thinking processes, 
normal thought content, and good memory.  He concluded that 
there were no significant mental illnesses.  

In December 1997, the veteran underwent a mental status 
examination by a VA psychologist who noted the veteran's 
reports of childhood family problems, physical and sexual 
abuse, and teen age difficulties involving drug and alcohol 
abuse and assault.  The veteran reported that he joined the 
Army to avoid incarceration.  The veteran reported that he 
enjoyed his initial training until he experienced a traumatic 
event while on guard duty when he suddenly became violently 
ill while alone in the woods.  He described how he lost 
consciousness, was returned to the barracks, had an out-of-
body experience, and later recovered in the hospital.  He 
refused a medical discharge in order to continue his 
training.  He reported that he later experienced a recurrence 
of gastrointestinal distress and was granted a humanitarian 
discharge to assist in the care of his father.  

The psychologist noted that the veteran was properly oriented 
with coherent and articulate speech and no memory deficits 
but with some lack of concentration and impulse control.  He 
presented symptoms of depersonalization, distortion of body 
image, and auditory and visual hallucinations.  The 
psychologist noted that the veteran's somatic symptoms and 
concern over his gastrointestinal disorder disrupted his 
normal behavior and interfered with obtaining consistent 
employment.  The psychologist diagnosed undifferentiated 
schizophrenia, generalized anxiety disorder, and 
undifferentiated somatoform disorder.  Although the 
psychologist noted that the veteran responded to the guard 
duty incident "traumatically," he did not state that the 
reported incident was a cause or first manifestation of the 
several diagnosed psychiatric disorders.  

The same month, the veteran underwent a neurological 
examination.  The VA physician noted the veteran's reports of 
memory loss in school and in common activities at home, a 
history of substance abuse, and the episode in service 
involving gastrointestinal distress and a near death 
experience.  A computed tomography scan of the brain showed 
some atrophy, but other neurological tests were normal. The 
physician diagnosed no neurological disorders.    

In January 1998, the veteran underwent an examination by a 
neurophysiologist.  The veteran admitted to alcohol and 
cocaine abuse the night before the examination.  The 
physician conducted a series of tests that showed no 
language, spatial relationship, visual memory, or mental 
efficiency deficits.  The veteran did display some verbal 
memory deficits that the physician attributed to psychogenic 
reasons, distraction, or poor motivation.  However, the 
physician noted that the results of a personality test along 
with delusional ideations expressed during the interview 
suggested diagnoses of paranoid schizophrenia, dysthemia, 
somatic or conversion disorder, schizoaffective disorder, or 
PTSD.  The physician did not suggest a possible bipolar 
disorder, was unable to confirm any diagnosis, and did not 
comment on a relationship, if any, to the veteran's reported 
traumatic event in service.  

In an undated letter, the veteran further described the 
traumatic event in service as part of a highly classified 
mission involving special physical and psychological testing, 
abduction by aliens in a space vehicle, and a subsequent 
crash that caused serious injuries. 

In August 1999, the veteran sought VA treatment for substance 
abuse on the recommendation of his parole officer.  In 
December 1999, a VA psychiatrist noted the veteran's report 
that his legal problems were related to cocaine abuse which 
he started in 1986 after using alcohol and marijuana since 
his teens.  The psychiatrist also noted that the veteran 
presented papers regarding unidentified flying objects and 
extraterrestrials and discussed events in service involving a 
near death experience.  The psychiatrist referred the veteran 
to a substance abuse treatment program and noted that 
additional examination was necessary to rule out delusional 
disorder and PTSD.  VA records showed that the veteran 
attended monthly group substance abuse therapy over the next 
two years. 

In February 2002, a VA examiner noted the veteran's reports 
of the traumatic event in service and received a copy of a 
published manuscript that the veteran had written regarding 
the event.  The examiner noted that the veteran had been 
abstinent from substance abuse for three years and though 
slightly dysthymic, was alert and attentive with no thought 
disturbances.  He was taking no medication.  The examiner 
noted that the veteran was preoccupied with the unidentified 
flying object event and appeared to be concerned that others 
doubted its occurrence, a situation that caused him 
considerable stress.  The examiner noted the results of in-
depth cognitive and personality testing.  The examiner 
concluded that there was no neurocognitive impairment but 
that there was some evidence of a schizotypal personality 
disorder manifested by inflated self-image and a pattern of 
passive-dependent relationships with others.  The examiner 
did not mention a bipolar disorder.  The examiner recommended 
a treatment program involving a cognitive-behavioral approach 
to learn new ways to handle emotions to avoid depression and 
anxiety symptoms. 

The veteran continued in a therapy program until September 
2002 when he was able to obtain full time employment.  In 
October 2002, a VA examiner noted that the veteran reported 
that his mood was stable, that he was taking his medication 
regularly, and that he was busy at his job.  In June 2003, a 
VA examiner noted that the veteran again reported stable 
mood, compliance with medication, and continued abstinence 
from alcohol and drugs.  There was no evidence of delusional 
ideations, cognition, judgment, or insight deficits.  The 
examiner concluded that the veteran was free of any psychosis 
and was functioning well in his marriage and at work.  

The Board concludes that service connection for the veteran's 
PTSD and bipolar disorders, now in significant remission, is 
not warranted.  PTSD first manifested not earlier than 1997 
and is not related to any aspect of service.  There is no 
competent medical evidence of a diagnosed bipolar disorder.  

Service medical records showed no hospitalizations or any 
treatment for traumatic injuries or psychiatric symptoms.  
Service personnel records showed that the veteran was a 
trainee for the entire period of service.  It is not credible 
that a soldier with incomplete training would be assigned to 
independent, highly classified duties.  Therefore, the Board 
concludes that that there is no probative evidence of the 
occurrence of the traumatic event described by the veteran.  
Furthermore, although medical providers have noted the 
veteran's reports of the event, none have concluded that the 
event caused the veteran's psychiatric disorder.  Rather, at 
least one medical provider stated that the veteran's 
personality, anxiety, and depressive disorders were in part 
related to the veteran's mental and emotional responses to 
his perceptions and preoccupation with his memories of events 
that he contended occurred twenty years earlier.  Moreover, 
medical providers cited many other nonservice-related factors 
in the etiology of the disorders.  

The Board notes that a separate VA medical examination and 
opinion on the relationship, if any, of the veteran's PTSD 
and bipolar disorder to service was not provided to the 
veteran in connection with his claim.   See 38 C.F.R. § 
3.159(c)(4) (2007); see also McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In this case, the Board concludes that there 
is no current diagnosis of a bipolar disorder and that there 
is no probative evidence, other than the veteran's unverified 
reports, of the actual occurrence of a traumatic event in 
service.  Therefore, the Board concludes that an additional 
examination and opinion is not necessary to decide the claim.  

The weight of the credible evidence demonstrates that the 
veteran's current PTSD first manifested many years after 
service and is not related to his active service or any 
incident therein.  There is no current diagnosis of a bipolar 
disorder.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for viral exanthema is denied. 

Service connection for bilateral hearing loss is denied. 

Service connection for post-traumatic stress disorder and 
bipolar disorder is denied.  


REMAND

In the opinion of the Board, additional development of the 
claim for service connection for anemia is necessary.  
Furthermore, an appeal of a March 1998 RO decision that 
denied service connection for several psychiatric disorders 
and for a right shoulder disorder was perfected in August 
1999 and remains on appeal.  

In May 1977, the veteran sought treatment for fever, chills, 
cough, vomiting blood, nose bleed, and skin rash.  An 
examiner diagnosed viral exanthema, probably measles.  The 
veteran received inpatient treatment for seven days, and 
returned to duty.  The hospital discharge report also showed 
a final diagnosis of anemia of undetermined etiology.  In a 
July 1977 follow-up, an examiner noted that blood test 
parameters were normal and that the earlier deficits may have 
been made more severe by the viral infection.  

In August 1977, the veteran appeared with a sallow complexion 
and reported feeling tired.  The examiner ordered additional 
blood tests in order to rule out chronic anemia.  In October 
1977, the veteran sought treatment for headache, nasal 
congestion, and coughing blood.  The examiner diagnosed an 
upper respiratory infection and prescribed medication.  In 
November 1977, the veteran sought treatment for vomiting 
blood, a symptom that he reported experiencing for seven 
months.  Blood test parameters were normal.  Later that 
month, the veteran was evaluated for chronic upset stomach 
and alimentary blood loss.  An examiner noted the veteran's 
reports of experiencing the symptoms since childhood 
especially in stressful situations.  The examiner noted a 
preliminary diagnosis of "nervous gastric problem" and 
"psychosomatic gastric symptoms."  However, there is no 
record of further follow-up examination or testing.  In a 
December 1977 military discharge examination, the veteran 
reported a history measles and fever in service, but the 
examiner noted no hemic system deficits or other active 
medical problems.   

In January 1998, a VA examiner noted in a much abbreviated 
report that the veteran had a history of gastritis.  He also 
noted "thallasemia."  It is not clear if the diagnosis was 
current or historical.  In August 1999, a VA primary care 
examiner noted that the veteran had been examined two weeks 
earlier at a private hospital for abdominal pain and blood in 
stool.  Although the examiner noted no acute symptoms, he 
commented that recent laboratory studies showed low values 
for hemoglobin and hematocrit.  He recommended a colonoscopy.   
In October 1999, a VA primary care physician noted that the 
lower gastrointestinal bleeding had resolved and that the 
colonoscopy was pending.  The records do not show whether the 
procedure was performed.  

In a March 2003 annual comprehensive examination, a VA 
examiner noted that he obtained a complete history, prepared 
a problem list, and conducted a complete review of systems.  
He did not diagnose anemia or include the disorder on a 
medical history list.  However, a table of blood test results 
from 1999 to 2003 showed many parameters consistently out of 
the normal range.  He noted that the veteran also received 
on-going care for unspecified disorders from a private 
physician.

The Board acknowledges that the record does not contain a 
clear, current diagnosis of anemia or evidence of a current 
gastrointestinal disorder.  However, there is service medical 
record evidence of anemia concurrent with a viral infection 
and blood loss associated with gastrointestinal symptoms.  
One post-service medical provider noted "thallasemia" 
without explanation.  Most notably, blood test results 
through 2003 showed many parameters out of the normal range 
with no associated medical assessment.  As there is 
unexplained evidence of current abnormal blood parameters and 
medical evidence in service of a diagnosis of anemia, a 
medical review of the claims file, examination, and medical 
opinion on a relationship between any current disorder and 
treatment in service is necessary to decide the claim.  
38 C.F.R. § 3.159 (c).    

In March 1998, the RO denied service connection for 
schizophrenia and for tenosynovitis of the right shoulder 
because the claims were not well grounded.  The veteran 
expressed disagreement in November 1998 and his 
representative clarified the issues on which the veteran 
disagreed in correspondence the same month.  The RO provided 
a statement of the case in June 1999, and the veteran 
submitted a timely appeal in August 1999.  

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007) was enacted on November 9, 2000.  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  In May 
2001, June 2002, and June 2003, the veteran's representative 
petitioned for reconsideration of the decision to include 
compliance with the notice and assistance provisions of the 
VCAA.  In June 2003, the RO denied service connection for 
schizophrenia and for tenosynovitis of the right shoulder.  

Although section 7 (b) of the VCAA contained special 
provisions for readjudication of prior claims in which a 
final decision had been provided, section 7 (a) provided that 
for decisions that were not final, the original decision 
remained in existence and a notice of disagreement relating 
to it remained in effect.  If a decision after readjudication 
remained adverse to the veteran, a supplemental statement of 
the case must be issued to update VA's position in light of 
further factual development and other actions under the Act.  
38 C.F.R. § 19.31 (2007), see VAOPGCPREC 03-2001, Jan. 21, 
2001; Fast Letter 01-02 ((Dep't of Veterans Affairs, Jan. 9, 
2001).  Here, the RO decision of March 1998 was not final 
and, in fact, a perfected appeal to the Board was pending.  
No correspondence complying with the provisions of the Act 
has yet been provided to the veteran, however, corrective 
action must be taken on remand.   

Accordingly, the case is REMANDED for the following action:

1.  Request from the veteran the identity 
and address of any private physician that 
has provided treatment since 1998 for 
anemia or other disorders related to 
internal blood loss.  Request records of 
treatment from any identified private 
medical providers and associate any 
records received with the claims file. 

2.  Request records of any VA treatment 
provided since 2003 and associate any 
records obtained with the claims file.  

3.  Then, schedule the veteran for an 
examination of the veteran's hemic system 
by an appropriately qualified VA 
physician.  Request that the physician 
review the claims file and note review of 
the claims file in the examination 
report.  Request that the examiner 
provide a determination whether the 
veteran has a current diagnosis of anemia 
and provide an opinion whether any 
disease found is at least as likely as 
not (50 percent or greater possibility) 
related to a diagnosis and treatment of 
anemia in service or any other aspect of 
service.  Request that the physician also 
comment on the relevance of the 1998 
notation of thallasemia and on the out-of 
range blood test results from 1999 to 
2003. 

4.  Provide the veteran and his 
representative with notice compliant with 
38 U.S.C.A. § 5100, et. seq., relevant to 
the claims for service connection for 
psychiatric disorders including 
schizophrenia, generalized anxiety 
disorder, and somatoform disorder and for 
a right shoulder disorder, and provide an 
appropriate opportunity to respond.  

5.  Then, after taking any other 
development action deemed warranted, 
readjudicate the claims for service 
connection for anemia, psychiatric 
disorders including schizophrenia, 
generalized anxiety disorder, somatoform 
disorder, and a right shoulder disorder.  
If any decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


